443 So. 2d 1016 (1983)
STATE of Florida, Appellant,
v.
Paul PERRERA and Marjorie Perrera, Appellees.
Nos. 83-105, 83-106.
District Court of Appeal of Florida, Fifth District.
December 8, 1983.
Rehearing Denied January 23, 1984.
Jim Smith, Atty. Gen., Tallahassee, and Sean Daly, Asst. Atty. Gen., Daytona Beach, for appellant.
James B. Gibson, Public Defender, and David A. Henson, Asst. Public Defender, Daytona Beach, for appellees.
COWART, Judge.
At the hearing on the petitions of appellees, Paul and Marjorie Perrera for writs of habeas corpus the only evidence presented was the extradition papers which named Paul and Marjorie Perrera as the persons sought. The trial court accepted appellees' argument that the State had failed to meet its burden to establish by extraneous proof that the appellees were the same persons named in the extradition warrant and granted the petitions for habeas corpus. The State appeals. We reverse.
While it is generally held that the State has the burden of proving the identity of a person arrested for extradition as the person for whom the warrant was issued, evidence that the arrested person's name is identical to the name contained in the extradition warrant is prima facie evidence that the person arrested is the person named in the warrant.[1] Obviously the strength of the inference of identity arising from the identity of names varies with the rarity of the names and their combination. However, when the name of the person in custody is the same as that on the warrant the prima facie evidence is not overcome by the mere refusal of the arrested person to admit he or she is the same person named in the warrant and a petition for habeas corpus should be denied. Brunelle v. Norvell, 433 So. 2d 19 (Fla. 4th DCA 1983), Solano v. State, 417 So. 2d 302 (Fla. 3d DCA 1982); State ex rel. Sklaroff v. Purdy, 219 So. 2d 723 (Fla. 3d DCA 1969).
*1017 The order granting the petitions for habeas corpus is
REVERSED and REMANDED.
ORFINGER, C.J., and WATSON, Associate Judge, concur.
NOTES
[1]  See, e.g., 93 A.L.R. 2d 912, §§ 10-11; 39A C.J.S. Habeas Corpus § 192; 39 Am.Jur.2d Habeas Corpus, § 80; 31 Am.Jur.2d Extradition, § 67.